       Case 2:20-cv-01437-ODW-AS Document 36 Filed 05/20/20 Page 1 of 3 Page ID #:542
 Name and address:
 Reed Aljian (SBN 211010)
 Daily Aljian LLP
 100 Bayview Circle, Suite 5500
 Newport Beach, CA 92660
 Tel: (949) 861-2524
 Fax: (949) 269-6364



                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
SOCHIL MARTIN                                                     CASE NUMBER:

                                                                                  2:20¦cv¦01437 ODW (ASx)
                                                   PLAINTIFF(S)
                                  v.

LA LUZ DEL MUNDO, et al.
                                                                               NOTICE OF APPEARANCE OR
                                                                               WITHDRAWAL OF COUNSEL
                                                 DEFENDANT(S)

                                                      INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)
Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.
Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form G-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Reed Aljian                                                                  CA Bar Number: 211010
Firm or agency: Daily Aljian LLP
Address: 100 Bayview Circle, Suite 5500, Newport Beach, CA 92660

Telephone Number: (949) 861-2524                                    Fax Number:      (949) 269-6364
Email: ra@dallp.com
Counsel of record for the following party or parties: ALMA ELIZABETH JOAQUIN erroneously sued as ALMA
ZAMORA DE JOAQUIN and ADORAIM JOSADAC JOAQUIN erroneously sued as ADORAIM JOAQUÍN ZAMORA



G-123 (9/17)                           NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                    Page 1 of 2
        Case 2:20-cv-01437-ODW-AS Document 36 Filed 05/20/20 Page 2 of 3 Page ID #:543

SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the following options:
        The attorney listed above has already appeared as counsel of record in this case and should have been added to the
        docket. The date of the attorney's first appearance in this case:                           .
        The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
        this attorney's firm or agency have previously appeared in the case.
        The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
        of this attorney's firm or agency have previously appeared in the case.
        By order of the court dated _____________________ in case number ________________________ (see attached
        copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
        This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
        U.S.C. § 1407 from the _______________ District of ____________________, where it was assigned case number
        ____________________. The attorney listed above is counsel of record in this case in the transferee district, and is
        permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
        admission to practice pro hac vice and without the appointment of local counsel.
        On ______________________, the attorney listed above was granted permission to appear in this case pro hac vice
        before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
        the District Court.
In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
               USAO     FPDO        CJA Appointment          Pro Bono        Retained


SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
Notices of Electronic Filing will be terminated. Please select one of the following options:

        The attorney named above has already been relieved by the Court as counsel of record in this case and should
        have been removed from the docket. Date of the order relieving this attorney:                                .

        Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
        named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
        party or parties indicated.
        (Note: if you are removing yourself from the docket of this case as a result of separating from a firm or agency, you
        should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 (“Notice of Change of Attorney Business or Contact
        Information”), concerning your obligations to notify the Clerk and parties of changes in your business or contact
        information.)
        The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
        filing. Date party was dismissed:                              .

        The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
        filed:                           .

SECTION IV - SIGNATURE

I request that the Clerk update the docket as indicated above.


      Date: May 19, 2020                               Signature:

                                                       Name:        Reed Aljian

G-123 (9/17)                           NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                   Page 2 of 2
Case 2:20-cv-01437-ODW-AS Document 36 Filed 05/20/20 Page 3 of 3 Page ID #:544



  1                                 PROOF OF SERVICE
  2                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  3
      CASE NAME:         SOCHIL MARTIN v. LA LUZ DEL MUNDO, et al.
  4
            I am employed in the City of Newport Beach, County of Orange, State of
  5   California. I am over the age of 18 years and not a party to the within action. My
      business address is 100 Bayview Circle, Suite 5500, Newport Beach, California
  6   92660. On May 20, 2020, I caused the foregoing document(s) to be served on:
  7          NOTICE OF APPEARANCE OR WITHDRAWL OF COUNSEL
  8
      on the following parties:
  9
            Deborah S. Mallgrave                     Michael G. Finnegan
 10           DMallgrave@GGTrialLaw.com
            Joshua M. Robbins                          Mike@AndersonAdvocates.com
 11           JRobbins@GGTrialLaw.com                Jennifer E. Stein
            GREENBERG GROSS LLP                        Jennifer@AndersonAdvocates.com
 12         601 South Figueroa St, 30th Floor
            Los Angeles, CA 90017                    JEFF ANDERSON & ASSOCIATES
 13                                                  11812 San Vincente Blvd, #503
              Attorneys for Plaintiff, SOCHIL
            MARTIN                                   Los Angeles, CA 90049
 14
                                                       Attorneys for Plaintiff, SOCHIL
 15                                                  MARTIN
 16
      [X]   (BY CM/ECF ELECTRONIC FILING) I caused such document(s) listed
 17          above to be served through this Court’s electronic transmission facilities via
             the Notice of Electronic Filing (NEF) and hyperlink, to the parties and/or
 18          counsel who are determined this date to be registered CM/ECF Users set
             forth in the service list obtained from this Court on the Electronic Mail
 19          Notice List.

 20   [X]   (FEDERAL) I declare that I am employed in the office of a member of the
            bar of this court, at whose direction this service was made.
 21
 22         Executed on May 20, 2020, at Newport Beach, California.

 23
                                                         /s/ Courtney Dorner
 24                                                         Courtney Dorner
 25
 26
 27
 28
                                                 1
                                         PROOF OF SERVICE
